UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SPIRIDON VIKTOROV SAVOV,
Petitioner,

v.
                                                                     No. 98-1072
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A72-371-206)

Submitted: July 21, 1998

Decided: August 6, 1998

Before WILKINS and WILLIAMS, Circuit Judges, and BUTZNER,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Farhat T. Ahmed, FARHAT TASNEEM AHMED, P.C., North Poto-
mac, Maryland, for Petitioner. Frank W. Hunger, Assistant Attorney
General, Karen Fletcher Tortstenson, Karen Ann Hunold, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Spiridon Viktorov Savov petitions for review of an order of the
Board of Immigration Appeals [Board] denying his application for
asylum and withholding of deportation, but granting his application
for voluntary departure. Because substantial evidence supports the
Board's decision, we affirm.

Savov, a native and citizen of Bulgaria, entered the United States
as a visitor. He overstayed his visa and concedes his deportability.
Following a hearing, the Immigration Judge denied Savov's petitions
for asylum and withholding of deportation but granted his application
for voluntary departure. The Immigration Judge concluded that Savov
lacked a basis for a fear of future persecution because of changed
country conditions and that Savov's alleged past persecution was not
so severe to entitle him to a humanitarian grant of asylum. Savov
appealed, and the Board adopted and affirmed the decision of the
Immigration Judge.

An alien qualifies for asylum if he is unable or unwilling to return
to the country of his nationality "because of persecution or a well-
founded fear of persecution on account of race, religion, nationality,
membership in a particular social group, or political opinion."
8 U.S.C.A. § 1101(a)(42)(A) (West Supp. 1998). The well-founded
fear standard contains both a subjective and an objective component.
See INS v. Cardoza-Fonseca, 480 U.S. 421, 430-32 (1987). The sub-
jective element requires a genuine fear on the part of the alien. See
Figeroa v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective com-
ponent requires credible, specific, direct evidence supporting a rea-
sonable fear that the alien faces persecution. See id.

A finding of past persecution creates a rebuttable presumption of
a well-founded fear of future persecution. See 8 C.F.R. § 208.13(b)(1)

                    2
(1997). This presumption may be rebutted by evidence demonstrating
that there is no longer a reasonable fear of future persecution, such as
when conditions in an alien's native country have changed signifi-
cantly. See 8 C.F.R. § 208.13(b)(1)(i) (1997).

Eligibility for asylum can also be based on the ground of past per-
secution alone even though there is "`no reasonable likelihood of
present persecution.'" Baka v. INS, 963 F.2d 1376, 1379 (10th Cir.
1992) (quoting Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th Cir.
1991)). To establish such eligibility, an alien must show past persecu-
tion so severe that repatriation would be inhumane. See id.; see also
Matter of Chen, 20 I. & N. Dec. 16 (BIA 1989).

Savov disagrees with the Board's affirmation of the Immigration
Judge's determination that even if he suffered past persecution, it was
not severe enough to warrant a humanitarian grant of asylum and that
he was not entitled to asylum because he did not have a well-founded
fear of future persecution due to changed country conditions. Our
review reveals, however, that substantial evidence supports the Immi-
gration Judge's determination that Savov did not satisfy his statutory
burden. We agree that while unfortunate, Savov's mistreatment due
to his anti-Communist beliefs--his rejections from medical school,
his draft into and experiences in the military, his detention and inter-
rogation about his father and his activities by the military--does not
merit a humanitarian grant of asylum based on past persecution alone.
In addition, we find that Savov could not show a well-founded fear
of future persecution because of changes in country conditions. The
State Department report revealed that various changes in Bulgaria
since Savov was present in Bulgaria indicate that past mistreatment
in the Communist years of Bulgaria will not lead to mistreatment in
the future. The Immigration Judge also noted that Savov's own wit-
ness offered only unsupported lay opinions and did not establish that
he had reason to fear persecution in Bulgaria.

Accordingly, we find that substantial evidence supports the
Board's decision denying asylum. Because Savov fails to meet the
burden of proof for asylum, it is not necessary for us to decide
whether he meets the higher standard for withholding of deportation
under 8 U.S.C.A. § 1253(h) (West Supp. 1997). See Cardoza-

                    3
Fonseca, 480 U.S. at 430-32; Rivera-Cruz v. INS, 948 F.2d 962, 969
(5th Cir. 1991).

We affirm the Board's ruling denying Savov asylum and withhold-
ing of deportation but granting voluntary departure. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                   4